Sims, J.,
after making the foregoing statement, delivered the following opinion of the court:
In our view of the case, it will be necessary for us to consider only one of the questions raised by the assignments of error, and that is this:
[1, 2] Was there any evidence before the jury to prove the corpus delichi?.
This question must be answered in the negative.
[3] That ardent spirits, in quantity exceeding one quart, was being transported by some one at the time in question was the allegation of the indictment, and hence was the corpus delicti in the case in judgment. There was absolutely no evidence of any probative value before the jury on this subject. Even if we could consider that the testimony as to the kegs and the smelling of whiskey or liquor by the witnesses for the Commonwealth warranted the jury in finding the fact that ardent spirits were in the automobile at the time, such evidence falls far short of the character of ■evidence essential to establish beyond a reasonable doubt that the quantity of the liquor exceeded a quart. And having given the utmost effect which can be properly given to the consideration that the jury may have believed that the accused swore falsely in his testimony in his own defense, still no inference which the jury might have been warranted in drawing for that reason could supply that character of *745proof of the corpus delicti which the law requires in all criminal cases. Even a confession by the accused, which is extrajudicial, that he committed the offense with which he is charged, is not, alone and uncorroborated, adequate proof to establish the corpus delicti.
The case must, therefore, be reversed.

Reversed.